Action for a declaratory judgment. Plaintiff appeals from an order granting defendant’s motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within ten days from the entry of the order hereon. On the pleaded facts, deemed admitted on the motion, the complaint states a cause of action for a declaratory judgment, and no adequate remedy at law is available to plaintiff. Lazansky, P. J., Adel and Taylor, JJ., concur; Hagarty and Johnston, JJ., dissent and vote to affirm on the ground that the plaintiff has an adequate remedy at law and there is no necessity for resorting to an action for a declaratory judgment.